Continuation of 12:
The proposed amendments change the scope of claims 1 and 12, and their dependents, raising new issues that would require further search and/or consideration. Upon cursory review, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.

Claim 1 has been amended to further limit the holding frame to include “a body surrounding the central opening”.  Previously-cited prior art Nakamura (PG Pub. No. US 2014/0315372 A1) teaches a holding frame (3) with a central opening attached to a protective film (30), and a substrate (wafer 2) attached to the protective film (figs. 2 & 7 among others: 2 and 3 attached to 30), the holding film closing the central opening of the holding frame.  However, holding frame 3 and substrate 2 are attached to the same side of protective film 30.
Previously-cited prior art Murata (PG Pub. No. US 2005/0170613 A1) teaches a holding means (figs. 10-11: 72/82) attached to a side of a holding film (30) opposite that of a substrate (fig. 10: 72 and 2 attached to opposing sides of 30), or attached to the same side as the substrate (fig. 11: 72 and 2 attached to same side as 30), the holding film closing a central opening between portions of the folding means.  After a cursory review, Murata does not appear to teach the holding means comprising a body surrounding the central opening, as recited in the proposed amendment.
After a further cursory review of Nakamura, it appears that frame holding member 611 and substrate 2 are attached to opposing sides of protective film 30 (fig. 7A), and that frame holding member 611 comprises a body surrounding a central opening covered by protective film 30.  Additional examination time is required to fully consider the disclosure of Nakamura, particularly regarding whether element 611 could anticipate all features of the claimed holding frame.

Claim 12 has been amended to further limit the attachment of the holding frame to the protective sheet “by a form fit and/or a material bond, the material bond being an attachment between the protective sheeting and the holding frame due to atomic and/or molecular forces acting between the protective sheeting and the holding frame.”  None of the previously-cited art appears to teach atomic or molecular forces between a holding frame and protective sheeting.  However, it is unclear if the attachment between the holding frame and the protective sheeting requires both a form fit and a material (atomic/molecular) bond, or just a form fit.

Since the proposed amendments change to scope of the claims, they require additional time for search and/or consideration to determine allowability.


/BRIAN TURNER/               Examiner, Art Unit 2894